                           Case 1:19-cr-00515-LTS Document 26 Filed 02/20/20 Page 1of1



                                                                       Attorneys at Law
                                                                        445 Park Avenue
                                                                    New York, New York 10022
                                                                         (212)481-1900

            Telesforo Del Valle,Jr.                                                                                  '       Email: tdvesq@aol.eom
                                                                    • 1
                                                                     1
                                                                          LSDC SD'.':Y
                                                                     'I
            Michael]. Sluka
            Lawrence D. Minasian
                                                                     .    DOCU~1.E:\T                                I   1      Fax. (212)481-485 3
                                                                     . ELECTRO:\ICALLY FILED '·
                                                                     ! DOC#:          -~~~~~~~--

            Lucas E. Andino                                                                                                           Leticia Silva
            William Cerbone                                          i D \IT ri r.rn: ~..<1c __ : ... Le                            Legal Assistant
            Luis N. Colon                                                           ....   ------- . - - - · · - - - '
            Hon. Robert A. Sackett
                     of counsel
                                                                          February 20, 2020

            The Honorable Laura T. Swain
            Daniel Patrick Moynihan                                                                       MEl\f10 ENDORSED
            United States Courthouse
            500 Pearl St.
            New York, NY 10007-1312
            -Via ECF-
                                                                              Re:           USA v. Jan Carlos Gonzalez-Fernandez
                                                                                            19 Cr. 515 (L TS)
                       Dear Judge Swain,

                       Our office represents Mr. Jan Carlos Gonzalez-Fernandez in the above captioned matter.

                    We respectfully request a continuance of the scheduled Status Conference for this case
            until March 26, 2020, or any date thereafter convenient to the Court. This is presently scheduled
            for a Status Conference on February 20, 2020 at 2:00PM.

                   We expect to have a disposition between now and any adjourn date. We consent to have
            speedy trial excluded between now and any adjourn date.

                   The Government, by way of A.U.S.A. Jacob Gutwillig, consent to this request for
            adjournment.

                       Thank you for your consideration to this matter.

THE APPLICATION IS GRANTED. THE CONFERENCE IS ,<L"l~LA.l.4""'"'"lt'___,>-=---cc                      Respectfully submitted,
~J?JJ,2.gAT       IQ; iottM IN COURTROOM 17C. THE URT FINDS PURSUANT TO 18
U.S.C. g3 J6 J(H)(7)(A)THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME
FROM TODAY'S DATE THROUGH..3._; .ll! ,ltooUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND
                                                                                                    /S/
THE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO QRDERED.

 ~~ l~                                   "Pe.fl:'z." (~~o(Vt....(.                                  Telesforo Del Valle, Jr., Esq.
'ttlh~~R SWAIN, US J                                                                                Attorney for
                                                                                                    Jan Carlos Gonzalez-Fernandez,
                                                                                                    Defendant.
            Cc:        A.U.S.A. Jacob Gutwillig, Esq.
